 In the Matter Of JEFFERSON ELECTRIC COMPANY, EMPLOYERandDolAND TOOL MAKERS LODGE No. 113, INTERNATIONAL ASSOCIATION orMACHINISTS,PETITIONERCaseNo. 13-RC-212.-Decided October 26,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner contends that a unit consisting of tool and diemakers, machinists, and their apprentices is an appropriate craft unit.The Employer and the Intervenor 1 object to the proposed unit, alleg-ing (1) that the requested employees are not true craftsmen; (2)that they are an integral part of the Employer's production opera-tions; and (3) that they should not be separated from the productionand maintenance unit in which they have been included since 1937 forcollective bargaining purposes.The Employer's tool and die makers and machinists are all assignedto the toolroom,2 although one machinist works in Department 75-THouston, Reynolds, and Murdock.International Brotherhood of Electrical Workers, Local 1031, A. F. of L.8The only other employee in the toolroom in addition to those heresought is a tinsmith.None of the parties would include the tinsmith in the proposed unit.80 N. L. R. B., No. 3.6 JEFFERSON ELECTRICCOMPANYTbecause of insufficient space inthe toolroom to accommodate him.3 Thetoolroom is in a separate enclosure within the plant building and isunder the supervision of a toolroomforemanwho is a highly skilledtool and die maker.While the foremanalsohas charge of Depart-ment 75-T, the toolroom employees are the only employees whose workhe directs 4The toolroom employees perform theusual duties ofsuch employees although they are sometimes called upon to performcertain minor operations on the Employer's finished product.Thetool and die makers fabricate and repair tools, dies, jigs, and fixtures.The machinists maintain and keep in repair the plant machinery andthey fabricate the tools, fixtures, and replacement parts necessary torestore a machine to operation.The machinists spend a considerableportion of their time outside the toolroom in the peformance of theirduties, but like the tool and die makers, theyare atall times subjectto the supervision of the toolroom foreman.The tool and die makers and the machinists here soughtare the mostskilled and highest paid of the Employer's hourly rated employees.5Unlike other employees whosometimesuse toolroom machinery, oroperate machines in othersectionsof the plant whichare similar tothose in the toolroom, the requested employees are qualified to handleevery type of machinery in the toolroom.Moreover, they are the onlyemployees who are capable of fashioning tools, dies, jigs, and fixtures.The Employer's tool and die makers and machinists are required toservean apprenticeship of 4 years to qualify for their jobs.The Em-ployer has established an apprenticeship training program for suchemployees.Until recently, there was one tool and die maker appren-tice and one machinist apprentice employed under this program, butbecause of a curtailment in its operations, the Employer has tem-porarily discontinued its apprenticeship program and transferred thetwo apprentices who were serving under it to production departments.The record shows that it is the Employer's intention to resume thisprogram in the future.There is no interchange between the toolroomemployees and other employees.In view of the foregoing, we find that the Employer's tool and diemakers and machinists constitute an identifiable, homogeneous craftgroup which may constitute an appropriate unit notwithstanding the$ It appears that the machinist in Department 75-T had worked in the toolroom untilthat department was moved to its present location in the plant.4The employees in Department 75-T construct test boards which are used to check theelectrical products manufactured at the plant.Their duties require a knowledge of elec-tricity and for guidance direction in their work, they look to the test board designer.5 There is an incentive bonus plan in effect for certain production workers with the re-sult that the gross earnings of some of these individuals on occasion may exceed those ofthe tool and die makers and the machinists. 8DECISIONS OF NATIONALLABOR RELATIONS BOARDprevious history of collective bargaining on a broader basis.,,How-ever, we shall make no unit determination until we have first ascer-tained the desires of the employees involved by means of the electiondirected below.If, in this election, the employees in the votinggroup described below select the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit; if theyselect the Intervenor, they will be taken to have indicated their desireto remain part of the existing production and maintenance unit.We shall direct an election among the following employees inthe Employer's Bellwood, Illinois, plant :All tool and die makers, machinists, and their apprentices, exclud-ing supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Jefferson Electric Company,Bellwood, Illinois, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the Re-gional Director for the Thirteenth Region, and subject to Sections203.61 and 203.62 of National Labor Relations Board Rules and Reg-ulations-Series 5, as amended, among the employees in the votinggroup described in paragraph 4, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but exclud-ing those employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, and also excluding employees on strike who are not entitled toreinstatement, to determine whether they desire to be represented, forpurposes of collective bargaining, by Die and Tool Makers Lodge No.113, International Association of Machinists, or by InternationalBrotherhood of Electrical Workers, Local 1031, or by neither.9Matter of Dazey Corporation,77N. L R.B. 408;Matterof C. V. Hill &Company, 76N. L. R B.158;Matter of ColumbusBolt Works,76 N. L. R B. 305